UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4240


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL WAYNE ROUSE, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. James C. Fox, Senior
District Judge. (4:13-cr-00034-F-1)


Submitted:   November 21, 2014            Decided:   December 16, 2014


Before WILKINSON, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Shailika K. Shah, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Wayne Rouse, Jr., appeals the 212-month armed

career criminal sentence imposed by the district court pursuant

to   18   U.S.C.       § 924(e)    (2012)         following      his    guilty      plea   to

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2012).              On appeal, Rouse contends that the

district court erred in enhancing his sentence on the basis of

his prior state breaking-and-entering convictions.                              Rouse also

contends that the court erred in enhancing his sentence on the

basis     of   facts     that    were   not       charged      in    the    indictment     or

submitted      to   a    jury,    in    violation        of    his     Fifth    and     Sixth

Amendment rights.         Finding no error, we affirm.

               Rouse    first    asserts      that    his      armed    career      criminal

designation was based on improper predicate felony convictions.

Specifically,          Rouse     asserts      that       his     breaking-and-entering

convictions cannot serve as predicate felony convictions because

a plea agreement limited the sentence for each conviction to one

year or less in prison.            We disagree.

               We review “de novo the question whether a prior state

conviction       constitutes        a   predicate           felony         conviction      for

purposes of a federal sentence enhancement.”                           United States v.

Valdovinos,      760     F.3d    322,   325       (4th    Cir.      2014).      A   state’s

“sentencing regime, not a plea agreement, determines whether a



                                              2
defendant’s conviction is punishable by imprisonment exceeding a

year and so qualifies as a federal sentencing predicate.”                       Id.

at 326.        Here, as Rouse acknowledges, the breaking-and-entering

convictions carried a maximum presumptive sentence of fourteen

months    under     North   Carolina’s       structured    sentencing       regime.

That a plea agreement negotiated the sentences to ten to twelve

months is uncontrolling.

               Second,   Rouse     contends     that      the    district     court

violated his Fifth and Sixth Amendment rights by enhancing his

sentence on the basis of prior convictions that were not alleged

in the indictment, submitted to a jury, or admitted by Rouse.

This claim, as Rouse acknowledges, is foreclosed by Almendarez-

Torres    v.    United   States,   523   U.S.    224,    228-35    (1998).      See

United States v. McDowell, 745 F.3d 115, 124 (4th Cir.) (stating

that “Almendarez-Torres remains good law”), petition for cert.

filed,    __    U.S.L.W.    __   (U.S.   June   16,     2014)   (No.    13-10640);

United States v. Graham, 711 F.3d 445, 455 (4th Cir.) (“[W]e are

bound by Almendarez-Torres unless and until the Supreme Court

says otherwise.”), cert. denied, 134 S. Ct. 449 (2013).

               Accordingly, we affirm the district court’s judgment.

We   dispense     with   oral    argument    because     the    facts   and   legal




                                         3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4